Owing to the imperfect statement of facts contained in the transcript sent up from the court below, the Court is unable to decide satisfactorily to themselves the several points reserved in the statement.
Therefore, let a new trial be granted.
NOTE. — See Gilkey v. Dickerson, 9 N.C. 341; Banner v. McMurray,11 N.C. 93; S. v. Upton, 12 N.C. 268. So if a point be reserved by the court which does not appear on the transcript, Finch v. Elliott, 11 N.C. 61. So if it appear from the certificate of the Judge that a case was intended to be made up by him, but none comes up with the transcript.Hamilton v. McCulloch, 9 N.C. 29; Anderson v. Hunt, 10 N.C. 244;S. v. Powers, ibid., 376. But see Pickett v. Pickett, 14 N.C. 6;Atkinson v. Clark, ibid., 171; Thomas   (138)v. Alexander, 19 N.C. 386, which declare that it is the settled rule of the Supreme Court to affirm every judgment not seen to be erroneous. See, also, S. v. Hardin, 19 N.C. 407; Brooks v. Ross, ibid., 484;Honeycutt v. Angel, 20 N.C. 306; Bronson v. Paynter, ibid., 393.
Cited: Dunett v. Barksdale, 13 N.C. 252.